Citation Nr: 1500916	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  09-43 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating greater than 20 percent for diabetes mellitus, type I.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2005 to May 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, which granted service connection for type I diabetes and assigned the initial rating. 

The Veteran had a hearing before the Board in February 2012 and the transcript is of record.

The Board remanded this matter in May 2012.  As there has been substantial compliance with the remand orders, the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the prior remand, the issues of entitlement to service connection for sarcoidosis, vision problems, neuropathy of the toes, and a kidney disorder, were raised by the record and referred to the AOJ for appropriate action.  The Appeals Management Center (AMC) adjudicated the issues, denied claims of service connection and addressed the claims in a December 2012 supplemental statement of the case (SSOC); however, those claims must be referred again for appropriate action.  Despite the AMC's action, "in no case will a [SSOC] be used to announce decisions by the agency of original jurisdiction on issues on previously addressed in the Statement of the Case."  38 C.F.R. § 19.31 (2014).  While the December 2012 action purported to deny claims of service connection, neither the Veteran nor her representative were provided notification of the right to appeal, as is required.  38 C.F.R. § 19.25. 

The issues of entitlement to service connection for sarcoidosis, vision problems, neuropathy of the toes, and a kidney disorder, all of which are claimed secondary to service-connected diabetes are referred to the AOJ for appropriate action.  

FINDING OF FACT

The competent medical, and competent and credible lay, evidence of record demonstrates that the Veteran's diabetes mellitus requires insulin and a restricted diet; it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type I have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for diabetes mellitus, type I.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  VA has obtained service treatment records, private treatment records and VA medical records identified by the Veteran as relevant to the appeal.  The Veteran was also afforded VA examinations, most recently in July 2012.  In a December 2014 appellant brief, the Veteran's representative asserts that Veteran should be afforded a new examination because, the most recent examination is "no longer contemporaneous, being from early 2012."  However, the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide a veteran with a new, contemporaneous medical examination.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  Neither the representative nor the Veteran contends, and the record does not otherwise suggest, that the condition has worsened since the July 2012 examination.  Absent any other evidence showing the examination was inadequate for rating purposes, the Board finds an additional examination unnecessary.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claim at this time.

II.  Analysis 

Disability evaluations are determined by application of the VA Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes is rated as 20 percent disabling, effective May 20, 2005, under Diagnostic Code 7913.  The Veteran contends that she is entitled to a higher rating.

Under Diagnostic Code 7913, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities. 

A 60 percent evaluation applies if diabetes mellitus requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The rating criteria clarify that "regulation of activities" is defined in as "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, Diagnostic Code 7913.

In addition, note (1) provides that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  The diagnostic code for diabetes mellitus (DC 7913) is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

After a careful review of the record, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent.  Although post-service treatment records indicate that the Veteran has a restricted diet and is prescribed insulin to control her diabetes, there is no evidence that she has been prescribed restriction or regulation of activities.  Specifically, the August 2005 and August 2009 VA examiners noted that the Veteran's diabetes does not cause any restriction of activities.  The August 2005 VA examiner noted that the Veteran is able to brush her teeth, take a shower, vacuum, drive a car climb stairs, dress self, take out trash, walk, shop, perform gardening activities, and push a lawn mower.  The July 2012 VA examiner included a detailed review of the Veteran's history and specifically noted that record was silent for any recommendation for avoidance of strenuous occupational and recreational activities and in fact, the Veteran had been encouraged to increase exercise.  That examiner also noted that the Veteran's diabetes mellitus does not impact her ability to work.  The Veteran reported being a full-time student and working part-time as a bartender. 

The Board has considered the September 2007 private treatment record from Dr. G, which indicates that the Veteran's diabetes requires insulin, restricted diet and regulation of activities.  Dr. G's statement, however, is not accompanied by any explanation or rationale describing the manner in which the Veteran's activities have been restricted.  Instead, she noted that the Veteran requires regular glucose monitoring and a regular eating schedule.  She did not indicate that the Veteran's diabetes requires her to avoid strenuous occupational or recreational activities.  Therefore, Dr. G's opinion is of limited probative value and is outweighed by the VA examiners' opinions, which are supported by rationale.  See Nieves-Rodriguez, 22 Vet. App. at 304. 

At no time during the appeal period has the Veteran's diabetes required regulation of activities for control.  Thus, the criteria for a 40 percent rating have not been met.  

The Board has considered whether the Veteran has any other complications of diabetes which would warrant an evaluation under DC 7913 Note (1), but finds there are none: the record consistently reflects negative findings as to any other complication, such as renal, neurological or cardiovascular complications, of diabetes.  The July 2012 VA examination noted that the Veteran does not have peripheral neuropathy, renal dysfunction, diabetic retinopathy, or a vision condition.  Thus, the Board finds that the Veteran does not have any complications of diabetes that would warrant a separate rating. 

The Board has also considered the Veteran's lay statements that her condition warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's diabetes has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated. As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

The Board has considered whether extraschedular consideration is warranted. The discussion above reflects that the symptoms of the Veteran's diabetes mellitus (treatment requiring insulin, and regulation of diet) are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) has been raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). The evidence of record does not suggest that the Veteran's diabetes mellitus prevent her from working. Thus, further consideration of TDIU is not warranted.


ORDER

A rating in excess of 20 percent for diabetes mellitus, type I is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


